                                           Case 5:20-cv-03204-BLF Document 32 Filed 02/09/21 Page 1 of 4




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7    PETER STROJNIK,                                     Case No. 20-cv-03204-BLF
                                   8                   Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9            v.                                          REQUIRE PLAINTIFF TO POST A
                                                                                            COSTS BOND; VACATING HEARING
                                  10    WOODSIDE HOTEL GROUP LTD,                           FOR PENDING MOTION TO DISMISS
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Presently before the Court is a Motion to Require Plaintiff Peter Strojnik to Post a Costs

                                  14   Bond. ECF 7. Defendant Woodside Hotel Group Ltd. d/b/a Monterey Plaza Hotel & Spa requests
                                  15   that Strojnik be required to post a $75,000 bond to cover anticipated costs and reasonable
                                  16
                                       attorneys’ fees likely to be incurred in the defense of this action. See id. at 1. The Court previously
                                  17
                                       found this motion suitable for decision without oral argument pursuant to Civil Local Rule 7–1(b)
                                  18
                                       and vacated the motion hearing scheduled for October 8, 2020. ECF 20. Having considered the
                                  19

                                  20   parties' submissions and the relevant law, Defendant’s motion is GRANTED.

                                  21          Although the Federal Rules of Civil Procedure do not address security bonds, federal

                                  22   district courts “have inherent power to require plaintiffs to post security for costs.” Simulnet E.
                                  23   Assocs. v. Ramada Hotel Operating Co., 37 F.3d 573, 574 (9th Cir. 1994). “‘Typically federal
                                  24
                                       courts, either by rule or by case-to-case determination, follow the forum state’s practice with
                                  25
                                       regard to security for costs, as they did prior to the federal rules; this is especially common when a
                                  26
                                       non-resident party is involved.’” Id. (quoting 10 Wright, Miller & Kane, Federal Practice and
                                  27

                                  28   Procedure: Civil 2nd § 2671). California requires a court to order a security bond when a
                                           Case 5:20-cv-03204-BLF Document 32 Filed 02/09/21 Page 2 of 4




                                       defendant shows that (1) the plaintiff resides out of state and (2) there is a “reasonable possibility”
                                   1

                                   2   that the defendant will prevail on the merits. Cal. Code Civ. Proc. § 1030(a)-(c).

                                   3          Following section 1030’s requirements, and looking to the underlying claims, the Court

                                   4   finds it appropriate to require Strojnik to post a bond for costs and attorneys’ fees. There is no
                                   5
                                       dispute that Strojnik resides out of state in Arizona. See ECF 8 at 1 (listing Strojnik’s address in
                                   6
                                       Arizona). The Court also finds that there is a reasonable possibility that Defendant will prevail on
                                   7
                                       the merits and that Strojnik’s Americans with Disabilities Act (“ADA”) claim is frivolous. Brown
                                   8
                                       v. Lucky Stores, Inc., 246 F.3d 1182, 1190 (9th Cir. 2001) (fees and costs can be awarded under
                                   9

                                  10   the ADA only if the plaintiff’s claims were “frivolous, unreasonable, or without foundation”).

                                  11   Defendant’s pending Motion to Dismiss raises significant legal issues, such as Strojnik’s failure to
                                  12   allege Article III standing. See ECF 21 at 6. Strojnik has repeatedly failed to make such a showing
Northern District of California
 United States District Court




                                  13
                                       in California federal courts. See, e.g., Strojnik v. Pasadena Robles Acquisition, LLC, Case No. 19-
                                  14
                                       cv-2067, ECF 23 (C.D. Cal. Aug. 14, 2019) (dismissing without leave to amend for failure to
                                  15
                                       allege standing), aff'd, 801 Fed.Appx. 569 (9th Cir. 2020); Strojnik v. Four Sisters Inns, Inc., Case
                                  16

                                  17   No. 19-cv-2991, ECF 21 (C.D. Cal. Dec. 9, 2019) (same); Strojnik Sr. v. Orangewood LLC, Case

                                  18   No. 19-cv-946, ECF 43 (C.D. Cal. Jan. 22, 2020) (same); see also Strojnik v. IA Lodging Napa

                                  19   First LLC, No. 19-CV-03983-DMR, 2020 WL 2838814, at *7-*9 (N.D. Cal. June 1, 2020)
                                  20   (collecting cases).
                                  21
                                              And the Northern District of California has declared Strojnik a vexatious litigant precisely
                                  22
                                       because of his unreasonable and frivolous conduct in ADA cases. IA Lodging Napa First, 2020
                                  23
                                       WL 2838814. In Strojnik v. IA Lodging Napa First, the court made extensive findings about
                                  24

                                  25   Strojnik’s litigation tactics, concluding that “courts in the Ninth Circuit have repeatedly

                                  26   admonished Strojnik for failing to allege a connection between ADA violations and a plaintiff's

                                  27   particular disabilities” and highlighting “Strojnik's intransigence in changing his pleadings
                                  28
                                       practices despite having specific court guidance on the deficiencies.” Id. at *10. The court also
                                                                                        2
                                           Case 5:20-cv-03204-BLF Document 32 Filed 02/09/21 Page 3 of 4




                                       found that “Strojnik's pleading practices waste the resources of the court and impose unjustified
                                   1

                                   2   costs on parties who are forced to defend loosely pleaded complaints that do not allege specific

                                   3   facts about their misconduct.” Id. at *12 (internal quotation marks and alterations omitted).

                                   4   Further, because of this vexatious conduct, another district court in the Ninth Circuit required
                                   5
                                       Strojnik to post a $10,000 bond within 21 days of filing any new action alleging ADA violations.
                                   6
                                       See Strojnik v. Driftwood Hosp. Mgmt. LLC, No. CV-20-00343-PHX-DJH, 2021 WL 50456, at
                                   7
                                       *11 (D. Ariz. Jan. 6, 2021).
                                   8
                                              Defendant requests that the Court require Strojnik to post a $75,000 bond. See ECF 7 at 1.
                                   9

                                  10   In support of this bond amount, Defendant offers the declaration of its attorney Philip H. Stillman.

                                  11   See ECF 7-2. Stillman estimates that he will expend a minimum of $36,100 in costs on this
                                  12   litigation and will likely expend $103,140 in fees to achieve a judgment. Id. ¶¶ 16, 25. Stillman
Northern District of California
 United States District Court




                                  13
                                       also alleges that he has already incurred 35 hours of time on this matter, equating to $15,750 in
                                  14
                                       fees. Id. ¶ 25. Although Stillman requests a bond of $75,000, federal courts in California have
                                  15
                                       awarded more modest fees awards in similar cases brought by Strojnik. See, e.g., Strojnik v. 1017
                                  16

                                  17   Coronado, Inc., No. 19-cv-02210-BAS-MSB, 2021 WL 120899 (S.D. Cal. Jan. 12, 2021)

                                  18   (awarding $21,995 in attorneys’ fees after dismissing the complaint); Strojnik v. Inn At Jack

                                  19   London Square, LLC, Case No. 4:20-cv-01289-SBA, ECF 29 (N.D. Cal. January 28, 2021) (report
                                  20   and recommendation for $17,850 in attorney’s fees after dismissing the complaint). In light of this
                                  21
                                       caselaw and the Stillman declaration, the Court finds a bond of $20,000 appropriate here.
                                  22
                                              Defendant’s Motion to Require Strojnik to Post a Costs Bond is GRANTED. Strojnik
                                  23
                                       SHALL post a $20,000 bond within 14 days of this Order. With respect to Defendant’s pending
                                  24

                                  25   Motion to Dismiss at ECF 21, the Court finds this matter suitable for decision without oral

                                  26   argument pursuant to Civil Local Rule 7–1(b) and VACATES the motion hearing scheduled for

                                  27   February 18, 2021.
                                  28
                                                                                         3
                                          Case 5:20-cv-03204-BLF Document 32 Filed 02/09/21 Page 4 of 4




                                   1          IT IS SO ORDERED.

                                   2

                                   3   Dated: February 9, 2021

                                   4                                        ______________________________________
                                                                            BETH LABSON FREEMAN
                                   5                                        United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             4
